DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 13-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Liebe et al. (US 2019/0360532).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With regard to claim 1, Liebe discloses a labyrinth seal (12), comprising: a seal case (70) with an inner-diameter leg (78) encircling a rotation axis (as seen in Figs. 2, etc.); an insert (72) fixed in the seal case and encircling the rotation axis (as seen in Figs. 2, etc.); a slinger (120) encircling the rotation axis and wrapping around the inner-diameter leg (as seen in Figs. 2, etc.) to cooperate with the seal case to form a first part of a labyrinth path (148, as seen in Figs. 2, etc.), the slinger being configured to rotate relative to the seal case; and a rotor (16) encircling the rotation axis (as seen in Figs. 2, etc.), cooperating with the insert to form a second part of the labyrinth path (146, as seen in Figs. 2, etc.), and interlocking with the insert to limit axial movement of the rotor when the rotor rotates relative to the insert (as seen in Figs. 2, etc. via 102 and 94).

With regard to claim 2, Liebe discloses the rotor having a first innermost leg (112) encircling the rotation axis (as seen in Figs. 2, etc.); the slinger having a second innermost leg (126) encircling the rotation axis (as seen in Figs. 2, etc.); and the first innermost leg and the second innermost leg extending toward each other along the rotation axis (as seen in Figs. 2, etc.) such that the second innermost leg limits axial movement of the rotor in a direction toward the slinger (as seen in Figs. 2, etc. at end 160).

With regard to claim 3, Liebe discloses the first innermost leg and the second innermost leg cooperating to connect the first part and the second part of the labyrinth path (as seen in Figs. 2, etc.).

With regard to claim 4, Liebe discloses the insert having a first side (e.g. the outer surface of 82) contacting the seal case (as seen in Figs. 2, etc.) and a second side (e.g. at 92) facing away from the seal case (as seen in Figs. 2, etc.), the second side including a second locking leg (90) encircling the rotation axis and extending away from the first side (as seen in Figs. 2, etc.); and the rotor having a first locking leg (100) that (a) extends toward the second side of the insert (as seen in Figs. 2, etc.), (b) has axial extent, along the rotation axis, overlapping with axial extent of the second locking leg (as seen in Figs. 2, etc.), and (c) interlocks with the second locking leg (as seen in Figs. 2, etc. at barb 102).

With regard to claim 13, Liebe discloses the seal case further including: an outer-diameter leg (74); and an axially oriented leg (92) and a radially oriented leg (70) forming a step (as seen in Figs. 2, etc.), the insert being press fit into the step (as seen in Figs. 2, etc. and as described in paragraphs [0005], etc.); each of the axially oriented leg and radially oriented leg being located between the inner-diameter leg and the outer-diameter leg (as seen in Figs. 2, etc.).

With regard to claim 14, Liebe discloses a roller bearing assembly (as seen in Fig. 1, etc.), comprising: a bearing cone (i.e. the composite member comprising 30 with 44); a bearing cup (20) encircling the bearing cone (as seen in Figs. 1, etc.); a plurality of rollers (36) disposed between the bearing cone and the bearing cup to allow the bearing cone to rotate relative to the bearing cup (as seen in Figs. 1, etc.); and the labyrinth seal of claim 1 (as detailed in the rejection of claim 1 above), the seal case further including an outer-diameter leg (74) that (i) encircles the rotation axis (as seen in Figs. 2, etc.), (ii) has a diameter greater than a diameter of the inner-diameter leg (as seen in Figs. 2, etc.), and (iii) is rigidly coupled to the bearing cup (as seen in Figs. 1, 2, etc.); wherein the rotor and the slinger are mounted on a cylindrical surface (156 of 44 as seen in Fig. 2, etc.) of the bearing cone (as seen in Figs. 1-2, etc.), and the rotor interlocks with the insert to limit axial movement of the rotor toward the rollers (as seen in Figs. 2, etc. via the respective barbs 92 and 102).

With regard to claim 15, Liebe discloses the rotor being interference fit onto the bearing cone (as seen in Figs. 2, etc.).

With regard to claim 16, Liebe discloses a method for sealing a roller bearing (as seen in Figs. 1, 2, etc.), comprising: press fitting a rotor (16, shown as slid thereon and thus press fitted. Additionally see paragraph [0006], etc.) onto a bearing cone (i.e. the composite member comprising 30 with 44) of the roller bearing (as seen in Figs. 1, 2, etc. as it is at least indirectly on such via the slinger); coupling an outer-diameter leg (74) of a seal case (70) to a bearing cup (20) of the roller bearing (as seen in Figs. 1, 2, etc. it is coupled as claimed); snap fitting an insert (71, described as snap fit in paragraph [0004], etc.. Additionally see the snap fitting between 92 and 102), fixed in the seal case (as seen in Figs. 2, etc.), onto the rotor to (a) interlock the insert and rotor to limit axial movement of the rotor in a direction toward rollers disposed between the bearing cone and the bearing cup (as seen in Fig. 2, etc. as due to the interference between 92 and 102. Additionally see paragraph [0047]), and (b) form a first part (148) of a labyrinth path (as seen in Figs. 2, etc. the space therebetween) between the rotor and the insert (as seen in Figs. 2, etc.); and press fitting a slinger (120, shown as slid thereon and thus press fitted. Additionally see paragraph [0006], etc.) onto the bearing cone (as seen in Figs. 1-2, etc.) to (a) limit axial movement of the rotor in a direction away from the rollers (as seen in Figs. 2, etc. as the slinger is to the right of the rotor and the rollers and thus limits axial movement in that direction), and (b) form a second part (146) of the labyrinth path between an inner-diameter leg of the seal case and the slinger (as seen in Figs. 2, etc.).

Claims 1-5 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hargraves et al. (US 2018/0355918).
With regard to claim 1, Hargraves discloses a labyrinth seal (300), comprising: a seal case (330) with an inner-diameter leg (i.e. the innermost portion thereof as seen in Fig. 3) encircling a rotation axis (as seen in Fig. 3); an insert (334) fixed in the seal case and encircling the rotation axis (as seen in Figs. 3, etc.); a slinger (110) encircling the rotation axis and wrapping around the inner-diameter leg (as seen in Figs. 3, etc.) to cooperate with the seal case to form a first part of a labyrinth path (the portion of 290 therebetween, as seen in Figs. 3, etc.), the slinger being configured to rotate relative to the seal case; and a rotor (220) encircling the rotation axis (as seen in Figs. 3, etc.), cooperating with the insert to form a second part of the labyrinth path (the portion of 290 therebetween, as seen in Figs. 3, etc.), and interlocking with the insert to limit axial movement of the rotor when the rotor rotates relative to the insert (as seen in Figs. 3, etc. due to the positioning and structure of such the axial movement of such is thereby limited at least to some degree (e.g. at least in one axial direction)).

With regard to claim 2, Hargraves discloses the rotor having a first innermost leg (222) encircling the rotation axis (as seen in Figs. 3, etc.); the slinger having a second innermost leg (at 213) encircling the rotation axis (as seen in Figs. 3, etc.); and the first innermost leg and the second innermost leg extending toward each other along the rotation axis (as seen in Figs. 3, etc.) such that the second innermost leg limits axial movement of the rotor in a direction toward the slinger (as seen in Figs. 3, etc. at least due to where 212 and 222 are joined).

With regard to claim 3, Hargraves discloses the first innermost leg and the second innermost leg cooperating to connect the first part and the second part of the labyrinth path (as seen in Figs. 3, etc.).

With regard to claim 4, Hargraves discloses the insert having a first side (e.g. the right hand side thereof) contacting the seal case (as seen in Figs. 3, etc.) and a second side (e.g. the left hand side thereof) facing away from the seal case (as seen in Figs. 3, etc.), the second side including a second locking leg (338) encircling the rotation axis and extending away from the first side (as seen in Figs. 3, etc.); and the rotor having a first locking leg (224) that (a) extends toward the second side of the insert (as seen in Figs. 3, etc.), (b) has axial extent, along the rotation axis, overlapping with axial extent of the second locking leg (as seen in Figs. 3, etc.), and (c) interlocks with the second locking leg (as seen in Figs. 3, etc.).

With regard to claim 5, Hargraves discloses the second locking leg being closer than the first locking leg to the rotation axis (as seen in Figs. 3, etc.); the first locking leg having at least one first locking feature (i.e. the inner surface thereof, which aids in racially restricting movement and can be considered a locking feature) facing the rotation axis (as seen in Figs. 3, etc.); and the second locking leg having at least one second locking feature (i.e. the outer surface thereof, which aids in racially restricting movement and can be considered a locking feature) that faces away from the rotation axis and interlocks with the at least one first locking feature (as seen in Figs. 3, etc. as they are interfitting projections and thus considered interlocking).

With regard to claim 12, Hargraves discloses the at least one first locking feature including a continuous rim (as seen in Fig. 3 as it is a continuous annular surface) encircling the rotation axis and protruding from the first locking leg toward the rotation axis (as seen in Fig. 3).

With regard to claim 13, Hargraves discloses the seal case further including: an outer-diameter leg (at reference line 332 in Fig. 3); and an axially oriented leg (i.e. the other cylindrical portion thereof) and a radially oriented leg (i.e. the disk shaped portion between the outer-diameter leg and the axially oriented leg) forming a step (as seen in Figs. 3, etc.), the insert being press fit into the step (as seen in Figs. 3, etc. and as described in paragraphs [0039], etc.); each of the axially oriented leg and radially oriented leg being located between the inner-diameter leg and the outer-diameter leg (as seen in Figs. 3, etc.).

With regard to claim 14, Hargraves discloses a roller bearing assembly (300, as seen in Fig. 1, 3, etc.), comprising: a bearing cone (i.e. the composite bearing cone comprising 130 with 140); a bearing cup (152) encircling the bearing cone (as seen in Figs. 1, etc.); a plurality of rollers (120) disposed between the bearing cone and the bearing cup to allow the bearing cone to rotate relative to the bearing cup (as seen in Figs. 1, etc.); and the labyrinth seal of claim 1 (as detailed in the rejection of claim 1 above), the seal case further including an outer-diameter leg (332) that (i) encircles the rotation axis (as seen in Figs. 3, etc.), (ii) has a diameter greater than a diameter of the inner-diameter leg (as seen in Figs. 3, etc.), and (iii) is rigidly coupled to the bearing cup (as seen in Figs. 1, 3, etc.); wherein the rotor and the slinger are mounted on a cylindrical surface (of 140 as seen in Fig. 3, etc.) of the bearing cone (as seen in Figs. 1, 3, etc.), and the rotor interlocks with the insert to limit axial movement of the rotor toward the rollers (as seen in Figs. 3, etc. at least by the opposing axial surfaces thereof at least some axial movement would be limited).

With regard to claim 15, Hargraves discloses the rotor being interference fit onto the bearing cone (as seen in Figs. 3, etc. and as disclosed in paragraphs [0053], [0054], etc. such is at least indirectly press-fit).

With regard to claim 16, Hargraves discloses a method for sealing a roller bearing (100, as seen in Figs. 1, 3, etc.), comprising: press fitting a rotor (220) onto a bearing cone (i.e. the composite bearing cone comprising 130 with 140) of the roller bearing (as seen in Figs. 3, etc. and as disclosed in paragraphs [0053], [0054], etc. such is at least indirectly press-fit); coupling an outer-diameter leg (332) of a seal case to a bearing cup (152, shown as coupled in Fig. 1, etc.) of the roller bearing; snap fitting an insert (334, shown as snap-fit in Fig. 3 and disclosed as such in paragraph [0039]), fixed in the seal case (as seen in Fig. 3), onto the rotor (as seen in Fig. 3) to (a) interlock the insert and rotor to limit axial movement of the rotor in a direction toward rollers disposed between the bearing cone and the bearing cup (as seen in Fig. 3 at least due to their axial faces that face one another), and (b) form a first part (i.e. a respective gap and portion of 290 therebetween as seen in Fig. 3) of a labyrinth path (i.e. the entire dashed line 290) between the rotor and the insert (as seen in Fig. 3); and press fitting a slinger (110) onto the bearing cone (as seen in Fig. 3 and as described in paragraph [0045]) to (a) limit axial movement of the rotor in a direction away from the rollers (as seen in Fig. 3 as it is to the right of the rotor and the rollers at least by virtue of being there it aids in limiting such axial movement), and (b) form a second part (another part of 290 therebetween) of the labyrinth path between an inner-diameter leg of the seal case and the slinger (as seen in Fig. 3).

Claims 20-21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tones et al. (US 2018/0128380).
With regard to claim 20, Tones discloses an interlocking rotor (110) for a labyrinth seal (as seen in Fig. 1A, etc., and as disclosed in the abstract, etc.), comprising: an innermost leg (113) extending along a rotation axis of the interlocking rotor (as seen in Fig. 1A, etc.) and encircling the rotation axis at a first radial distance from the rotation axis (as seen in Fig. 1A, etc.); a locking leg (the leg including 112) extending along the rotation axis and encircling the rotation axis at a second radial distance from the rotation axis (as seen in Fig. 1A, etc.), the second radial distance exceeding the first radial distance (as seen in Fig. 1A, etc.), the locking leg including at least one locking feature (112) protruding from the locking leg in direction toward the rotation axis (as seen in Fig. 1A, etc.); and a middle leg (the portion proximate reference line 110 in Fig. 2A) connecting the innermost leg and the locking leg (as seen in Figs. 1A and 2A).

With regard to claim 21, Tones discloses the at least one locking feature including a continuous rim encircling the rotation axis (as seen in Figs. 1A, 2A, etc.).

With regard to claim 23, Tones discloses being made of polymer (as disclosed in paragraph [0018], etc.).

With regard to claim 24, Tones discloses each of the innermost leg and the locking leg being parallel to the rotation axis (as seen in Figs. 1A, 2A, etc.).

With regard to claim 25, Tones discloses the middle leg being perpendicular to the rotation axis (as seen in Figs. 1A, 2A, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tones et al. (US 2018/0128380) alone.
With regard to claim 22, Tones fails to disclose that the at least one locking feature including a plurality of protruding features spaced apart from each other and disposed at different respective azimuthal locations relative to the rotation axis. However it would have been considered obvious to one having ordinary skill, at the time of filing, to have modified the at least one licking feature of Tones such that it includes a plurality of protruding features spaced apart from each other and disposed at different respective azimuthal locations relative to the rotation axis as Examiner hereby takes Official Notice that the art is replete with examples of prong type snap-fit engagement features being a plurality of protruding features spaced apart from each other and disposed at different respective azimuthal locations relative to the rotation axis instead of a completely continuous annular feature. Such a modification has the expected benefit of lower material usage and weight, and ease of installation and the feature would be more flexibly and easier to snap-fit onto the mating feature.

Allowable Subject Matter
Claims 6-11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide additional examples of labyrinth seals with various interfitting slingers, rotors, and inserts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675